Citation Nr: 0318149	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for anxiety neurosis with 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971 and from March 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In May 2001, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  At that time, it referred his claim for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) to the RO for further 
consideration.  In a March 2003 decision, the RO denied the 
veteran's claim for a TDIU.  That matter has not been 
certified for appellate consideration at this time.


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected anxiety 
neurosis with headaches is essentially in remission, that he 
has a non-service-connected major depressive disorder which 
is also in remission, and that the veteran's anxiety neurosis 
is not related to the major depressive disorder; the only 
current psychiatric disorder the veteran manifests is a 
labile affect related to the non-service-connected mood 
disorder, not otherwise specified; the service-connected 
anxiety neurosis with headaches has not been shown to have 
occupational impairment with reduced reliability and 
productivity.

2.  The competent and objective medical evidence further 
reflects that the veteran has muscle contraction headaches 
described as slight in degree, which would not result in 
functional limitations.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for anxiety neurosis with headaches are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a May 1971 rating decision, the RO granted service 
connection for anxiety reaction and awarded a noncompensable 
disability evaluation.  In an April 1979 decision, the RO 
recharacterized the veteran's disability as anxiety neurosis 
with headaches, based in large measure on findings of a 
February 1979 VA examination indicating that the veteran 
developed headaches when he was upset or depressed.  The RO 
awarded a 10 percent disability evaluation for the veteran's 
service-connected disability.  In an August 1997 
determination, the RO awarded a 30 percent evaluation to the 
veteran's service-connected anxiety neurosis with headaches 
based, in part, on findings of a February 1997 VA psychiatric 
examination.

The February 1997 VA psychiatric examination report reflects 
the veteran's complaints of depression due to not working.  
He had insomnia, mounting bills, and marital difficulty.  He 
was angry, depressed, and, at times, had suicidal ideation, 
but with no attempts.  On clinical evaluation, the veteran 
was alert, oriented, clean, and appropriately dressed.  His 
speech was coherent, relevant, and organized, but soft.  His 
affect was blunted and his mood mildly depressed.  He was 
cooperative, with good eye contact.  Motor activity during 
the interview was somewhat anxious but without bizarre 
gesture.  Memory was good, and judgment, insight, and 
calculating were fair.  There was no evidence of perceptual 
disturbances, hallucinations, or delusions.  Thought 
processes were intact.  The VA examiner said that, overall, 
the veteran appeared to be mildly depressed, as manifested by 
low self-esteem, sleep disturbances, loss of libido, and 
feeling sorry and unsure about his future, financial 
insecurity, and his marital relationship.  He had suicidal 
ideation but no plan or intent.  The Axis I diagnosis was 
dysthymic disorder, moderate, and a score of 60 was assigned 
on the Global Assessment of Functioning (GAF) scale.

In August 1998, the RO received the veteran's claim for an 
increased rating for his service-connected anxiety neurosis 
with headaches.  In conjunction with the claim, the RO 
reviewed VA medical records dated, in part, from July 1990 to 
September 1998, and an October 1998 VA examination report.  

The VA medical records indicate that the veteran was 
hospitalized for treatment of major depression in March 1998.  
According to that hospital record, the discharge diagnoses 
were major depressive disorder and dysthymia, and a GAF score 
of 55 was assigned.

An October 1998 psychiatric examination report prepared for 
VA by Dr. B.E., a private psychiatrist, was also reviewed.  
On examination, the veteran was well groomed and cooperative, 
and had fair eye contact.  His psychomotor activity was 
moderately retarded.  He was mildly dysphoric, with somewhat 
related and irritable affect.  He had difficulty engaging the 
interviewer at times.  The veteran denied suicidal or 
homicidal ideation, and did not relate paranoia, delusions of 
grandeur, or obessional material.  He was goal directed, and 
denied visual or auditory hallucinations.  He was alert and 
oriented, with intact concentration.  The Axis I diagnoses 
included depressive disorder, not otherwise specified, as 
manifested by the veteran's history of a chronic depressed 
mood, with some associated neurovegetative symptoms and some 
social withdrawal in the face of substance abuse.  A GAF 
score of 60 was assigned.

In a November 1998 determination, the RO confirmed and 
continued the 30 percent evaluation assigned to the veteran's 
service-connected anxiety neurosis with headaches.




In May 1999, the RO received the veteran's current claim for 
an increased rating for his service-connected psychiatric 
disability.  VA and private medical records and examination 
reports, dated from 1999 to 2002, were associated with the 
claims file.

VA hospitalized the veteran in May 1999 for treatment of 
depression after he reported suicidal thoughts during an 
outpatient therapy visit.  According to the hospital record, 
the veteran endorsed suicidal ideations, but said he had 
experienced such thoughts his entire life.  When examined at 
admission, he was alert and oriented and was difficult to 
interview due to hostility.  He had an angry mood and labile 
affect.  He denied suicidal ideations, although he reported 
being suicidal his entire life.  He denied homicidal 
ideations and denied visual and auditory hallucinations.  He 
had poor insight and questionable judgment.  Cognition was 
grossly intact, and thought process was linear and logical.  
He was admitted for psychiatric evaluation and stabilization.  
It was noted that the veteran had been hospitalized 
approximately ten times for major depressive disorder, had no 
suicide attempts on his life, but was chronically suicidal 
since his early 20s.  The Axis I discharge diagnosis was 
major depressive disorder; on admission his GAF score was 20 
and, on discharge, a GAF score of 40 was assigned.  Treatment 
included psychotherapy and prescribed medication.

A June 1999 private psychiatric evaluation report performed 
in conjunction with the veteran's claim for Social Security 
Administration disability benefits was prepared by K.N., 
M.D., a psychiatrist.  Dr. K.N. said that the veteran was a 
poor informant and provided a fragmented and inadequate 
history.  The veteran said he had a nervous disorder and 
depression and stress because he was unable to work as he 
used to.  He had sleep difficulty, tried not to argue with 
his wife, lost weight, and did not want to get upset.  He was 
compliant with prescribed medications.  The veteran reported 
sleep difficulty, nightmares, flashbacks, and suicidal 
ideation.  On examination, the veteran was causally dressed 
and simply groomed.  He was cooperative, flat, depressed, and 
listless.  His psychomotor (reaction?) was slowed and he was 
introverted, passive and markedly self-absorbed.  Speech was 
goal-directed, but soft and monotonous, dragging, and poor in 
spontaneity, content, organization, and elaboration.  The 
veteran looked severely depressed.  His affect was mood-
congruent and flat.  He had suicidal ideation and no 
homicidal ideation.  He did not show any overt out-of-touch-
with-reality or frank disorganized behavior, but was flat, 
depressed, and listless.  He was oriented times four.  He was 
very sluggish and had slow thought process.  The Axis I 
diagnoses were major depression, recurrent, severe, with 
psychotic features, and post-traumatic stress disorder 
(PTSD).  In Dr. K.N.'s opinion, the veteran was unable to 
perform work-related duties and adapt to commonplace 
stressors of a work environment, and his condition was 
described as severe.

In a July 1999 administrative decision, the Social Security 
Administration (SSA), found the veteran to be totally 
disabled and entitled to benefits since April 1997, due to 
severe mental depression and other physical disorders.  An 
August 1999 SSA Disability Determination and Transmittal form 
indicates that the veteran's primary diagnosis was of a mood 
disorder.  

January and February 2000 VA outpatient psychiatry records 
reflect that, in January, the veteran requested hospital 
admission after a verbal altercation and his complaint of 
terrible headache and increased blood pressure.  He admitted 
using cocaine days earlier and was referred for evaluation.  
When seen the next day, the veteran's blood pressure was 
200/120 associated with severe headache, myocardial 
infarction was ruled out, and tests were positive for 
cocaine.  The veteran was calm, smiling, pleasant, 
cooperative, not irritable or angry, and made good eye 
contact.  His speech was normal, his mood euthymic, and his 
affect appropriate, and he was oriented.  He denied suicidal 
or homicidal ideations or auditory or visual hallucinations.  
He was alert and oriented with poor judgment and fair 
insight.  The Axis I diagnosis was cocaine abuse/dependence, 
and a GAF score of 65 was assigned.  In February 2000, the 
veteran reported symptoms of PTSD including being easy to 
anger, isolation, and sleep difficulty, but denied suicidal 
and homicidal ideations and visual and auditory 
hallucinations.  A February 2000 VA primary care record 
indicates the veteran complained of getting headaches, about 
once a day, usually in the morning, for the past month.  His 
blood pressure was running higher than normal.  The 
assessment included major depression with no symptoms.

At his March 2000 personal hearing at the RO, the veteran 
testified that a VA psychiatrist had last treated him in 
December 1999 when his prescribed medication dosage was 
increased.  He believed his condition had worsened.  The 
veteran had headaches approximately three or four times a 
week, some worse than others.  He said he had experienced 
homicidal thoughts, mostly in 1997 or 1998, reported them to 
his doctor, and thought about suicide once in his life.  He 
reported having a problem with authority and being told what 
to do, which affected his ability to work.  He said he was 
compliant with taking his prescribed medications and that his 
marital relationship was the best thing in his life.  He said 
he was withdrawn and did not socialize with others much.  He 
stated that he had worked as a truck driver until he began 
receiving SSA disability benefits the previous year.  He 
stopped working because it was felt he could cause damage if 
he "exploded" while driving.

VA outpatient records, dated from June to October 2001, 
indicate that when seen in July 2001 the veteran's 
disabilities included arthritis, hypertension, major 
depression, gout, and gastroesophageal reflux disease.  His 
major depression, for which he took Zoloft, was described as 
stable.  An October 2001 psychiatry record indicates the 
veteran was doing much better but still had sleep difficulty.  
His affect was appropriate, his mood was euthymic, and he 
denied suicidal or homicidal ideations.  The clinical 
impression was adjustment disorder with depression. 

Pursuant to the Board's May 2001 remand, in December 2002, VA 
afforded the veteran a private psychiatric examination 
performed by Dr. B.E., who examined him in October 1998.  
According to the examination report, Dr. B.E. reviewed the 
veteran's medical records.  The record indicates that the 
veteran appeared to be mostly reliable and a competent 
historian.  The veteran knew he was diagnosed with anxiety 
neurosis and, when asked to describe how it applied to him, 
said he gets "hyped" when someone "pisses" him off, and 
worried about finances, but had not had a physical 
confrontation in a long while.  There was no history of 
sustained periods of decreased need for sleep or increased 
energy elicited and no history of elation elicited.  The 
veteran reported being depressed since 1996 and denied 
anhedonia, but reported that when not feeling "hyped" his 
energy level was low.  He did not sleep well and his appetite 
was poor.  He reported social withdrawal, with fair 
concentration.  The veteran took psychiatric medication 
continuously since 1997 and currently took Zoloft.  He felt 
"hyped" approximately once a week as a result of people 
getting on his "nerves".

Further, it was noted that the veteran lived with his wife, 
took care of his personal needs, did some household chores 
and errands, and watched television.  He did not report 
current friendships.  The veteran said he had been 
psychiatrically hospitalized four times, most recently in 
1999, and said he was hospitalized because he wanted "to 
take someone out" but Dr. B.E. noted that the records 
indicate the veteran was hospitalized in 1998 for being 
suicidal.  The veteran denied recent alcohol use and did not 
give a history of regular and heavy use in the past, although 
his medical records indicated a possible history of alcohol 
abuse.  The veteran denied recent use of illicit drugs and 
denied a history of regular and heavy use, although medical 
records indicated a possible past abuse of cocaine in the 
mid-1990's.  The veteran did not report during the evaluation 
having been in drug or alcohol rehabilitation, but medical 
records indicated he was in alcohol rehabilitation.  He 
reported not having used illicit drugs in ten years.  It was 
noted that he had last worked in April 1994 as a truck 
driver, which he did for 18 years, but stopped because of his 
medical illness.  The veteran had been married to the same 
spouse since 1984 and reported having no children, although 
records in his file indicate he had one child.

On mental status examination, the veteran, who was 53 years 
old, looked his age.  He was well groomed in clean, casual 
attire.  He was cooperative and made good eye contact.  His 
psychomotor activity, gait, and posture were within normal 
limits.  The veteran reported depressed mood but it was noted 
that his affect was unremarkable, and did not appear to be 
depressed, anxious or overly constricted.  The veteran did 
not relate paranoia, delusions of grandeur, or first rank 
symptoms of suicidal or homicidal ideations.  His thought 
process was linear and goal directed without flight of ideas.  
He did not relate auditory or visual hallucinations.  He was 
alert and oriented times four and his memory was intact.  He 
appeared to recognize his mental illness and the need for 
treatment and had realistic plans of self-care.  He had not 
been employed during the last year, at least initially, 
because of his medical illness.  The Axis I diagnoses were 
mood disorder, not otherwise specified, "Anxiety Neurosis" 
with headaches, in remission and "Major Depressive 
Disorder," in remission.  A GAF score of 55 was assigned.

According to the psychiatric examination report, while the 
veteran reported a history of a labile affect and getting 
easily "pissed" off, he denied recent physical 
confrontations and also gave a history of depressed mood 
since 1996 so that, according to Dr. B.E., the veteran was 
given a diagnosis of mood disorder, not otherwise specified.  
Further, the psychiatrist noted there was no history of 
sustained periods of decreased need for sleep or increased 
energy elicited that would allow the veteran to meet the 
criteria for a clear-cut bipolar disorder.  The psychiatrist 
noted that medical records dated in March 1971 and December 
1973 indicated that the veteran had anxiety neurosis which, 
according to the medical literature, has clinical features of 
anxiety with its attendant physical and psychological 
symptoms, such as irritability and sensitivity to stimuli.  

However, according to Dr. B.E., current examination did not 
show significant pervasive anxiety, but rather that the 
veteran's main psychiatric difficulty was a labile affect.  
Therefore, the physician said that "the established 
diagnosis of anxiety neurosis with headaches was in remission 
and the labile affect noted was related to the mood disorder, 
not otherwise specified."  The psychiatrist said the 
veteran's major depressive disorder was also in remission and 
not active on current examination.  Dr. B.E. stated that the 
veteran's anxiety neurosis was not related to his major 
depressive disorder.  Dr. B.E. commented that medical records 
dated in February 1997 noted that many factors contributed to 
the veteran's depression, including break-up of his marriage, 
loss of a driver's license due to a driving under the 
influence charge, and financial problems.  His depression had 
progressed until 1999 when a depressive disorder was 
diagnosed, as noted on March and October 1998 and May 1999 
medical records.  Dr. B.E. observed that these medical 
records did not note any symptoms of anxiety, nor was it 
manifested on mental status examinations at the time.  Dr. 
B.E. said (there was) "[n]o clinical feature that can point 
to the established diagnosis of anxiety neurosis with 
headaches."  In the psychiatrist's opinion, "the only 
psychiatric difficulty [the veteran] has is a labile affect 
that is related to a mood disorder, not otherwise 
specified." 

Dr. B.E. said a GAF score of 55 was assigned because the 
veteran did not report maintaining any friendships and 
reported diminished participation in leisure activities.  
Moreover, although he did not work, he appeared to contribute 
significant to the household he shared with is wife.  As to 
employability, Dr. B.E. opined that the veteran would be able 
to do simple but not complex work.  

In January 2003, VA afforded the veteran a private 
neurological evaluation performed by R.A.M., M.D.  According 
to the evaluation report, Dr. R.M. reviewed the veteran's 
medical records.  The veteran believed that his headaches had 
increased in frequency in the last year, and he did not take 
prescription medication for them.  He took Excedrin, which 
helped.  He reported two to four headaches weekly, that 
lasted for about thirty minutes.  When present, his headaches 
occurred at the top of his head and were not associated with 
nausea, vomiting, or scotomata phenomena.  He thought a brain 
scan had been done "a while ago" and was unaware of any 
abnormalities.  He denied any recent change in vision or 
hearing and did not complain of diplopia, dysarthria, or 
dysphagia, or of leg or arm weakness.  He noted intermittent 
numbness in the right hand over the last eight or nine 
months, and no complaints of left arm or lower extremity 
paresthesias.  Further, Dr. R.M. reviewed the veteran's 
medical history and noted a history of gout and that the 
veteran was diagnosed as being hypertensive in 1994.  He said 
he had last drunk alcohol in 1994 and last used cocaine in 
2000.

On examination, the veteran was alert and oriented, with 
normal speech.  Examination of his cranial nerves was 
essentially normal.  His coordination, gait, and strength 
were essentially normal and he was intact to soft touch.  The 
clinical impression was muscle contraction headaches.


Dr. R.M. commented that a review of the veteran's medical 
records revealed that the veteran did not complain 
prominently of headaches, except on one occasion when he 
developed a headache several days after using cocaine and 
apparently had elevated blood pressure readings.  It was 
noted that the veteran believed his headaches had increased 
in frequency in the past year but they did not require use of 
prescription analgesics or narcotic analgesics.  Dr. R.M. 
opined that the veteran's headaches were felt to be "slight 
in degree" and "would not result in functional limitations 
from a neurological standpoint."  Further, Dr. R.M. said 
that, currently, if the veteran had, in fact, had worsening 
of his service-connected anxiety neurosis, this could 
conceivably lead to an exacerbation in headache frequency.  
However, in the past, when the veteran had symptomatic 
exacerbations, they apparently were related to either drug 
use or elevation in blood pressure.  The veteran denied 
illicit substance use, currently.  Dr. R.M. opined that it 
was "felt to be as possible as not that an increase in 
headache frequency could be related to an underlying anxiety 
neurosis, but I would defer to the psychiatric examiner as to 
whether or not the patient's anxiety neurosis has, in fact, 
been exacerbated over the last year."

Additional medical records, duplicative of 2002-2003 records 
already in the claims file, were forwarded to the Board by 
the RO in July 2003.

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of the veteran's case, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 
2003) in which the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See also infra.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The private psychiatric and neurological examinations 
VA afforded the veteran in December 2002 fulfill these 
critiera.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in letter mailed to 
the veteran in January 2002, the RO advised him of the new 
VCAA and its effect on his claim, and the March 2003 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2002).  A copy of the letter 
and SSOC were also sent to the veteran's accredited service 
representative of record.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify documents providing VCAA notification).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his service-
connected anxiety neurosis with headaches.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected generalized anxiety disorder, and has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule), and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

While coordination of rating with impairment of function is 
expected in all instances, 38 C.F.R. § 4.21, evaluation of 
the same disability under various diagnoses is a violation of 
the prohibition against pyramiding as set forth in 38 C.F.R. 
§ 4.14.

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule pertaining to mental disorders, to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130.  The changes included 
redesignation of section 4.132 as section 4.130, and the 
revision of the newly redesignated section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994, (DSM-IV), which replaced DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version more favorable to an appellant 
applies.  See Karnas v. Derwinski, supra.  The veteran's 
claim for an increased rating for his service-connected 
anxiety neurosis with headaches was received in May 1999.  As 
a result, the Board will review the disability under the new 
criteria.

Under the current schedular criteria, effective on and after 
November 7, 1996, Diagnostic Code (DC) 9400 (for generalized 
anxiety), 38 C.F.R. § 4.130, the condition is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9400.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from DSM-IV).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Id.  A GAF score of 51 to 60 denotes moderate symptoms, or 
moderate difficulty in social and occupational functioning.  
Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that no more than the 
currently assigned 30 percent disability evaluation is 
warranted for the veteran's service-connected anxiety 
neurosis with headaches.  The 2002 psychiatric examination 
performed by Dr. B. E. described the veteran as oriented in 
all spheres with normal speech.  The veteran denied 
perceptional disturbances.  There were no indications of any 
suicidal or homicidal ideation or hallucinations or 
delusions.  His thought process was linear and goal directed, 
without flight of ideas.  Although the veteran reported 
depressed mood, Dr. B.E. found that the veteran's affect was 
unremarkable, not appearing to be depressed, anxious, or 
overly constructed.  As to his judgment and insight, it was 
noted that he appeared to recognize his mental illness and 
the need for treatment to have realistic plans of self-care.  
Upon review of the veteran's medical records and examination 
findings, Dr. B.E. concluded that the established diagnosis 
of anxiety neurosis with headaches was in remission, and that 
the labile affect noted was related to the mood disorder, not 
otherwise specified.  The psychiatrist said the veteran's 
major depressive disorder was also in remission and not 
active on current examination.  In Dr. B.E.'s opinion, the 
veteran's anxiety neurosis was not related to his major 
depressive disorder, and the veteran's only psychiatric 
difficulty was labile affect related to mood disorder.  See 
Mittleider v. West, supra.  Moreover, service connection is 
not currently in effect for a mood disorder.

There was no evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
demands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, such as 
would warrant a 50 percent disability rating for anxiety 
neurosis with headaches under DC 9400.

As to the veteran's headaches, diagnosed as muscle 
contraction headaches, according to the 2002 neurological 
examination findings, they were only slight in degree and 
would not result in functional limitations from a 
neurological standpoint.  Thus, rating the veteran's 
headaches under Diagnostic Code 8100, which evaluates 
migraine headaches, would not result in an increased rating.  
See 38 C.F.R. § 4.124a, DC 8100.  Under that code section, a 
10 percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  Id.  A 30 percent rating is assigned for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, while the maximum 
schedular rating of 50 percent is assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  There were no clinical 
findings of very frequent, completely prostrating headaches 
which severely affected the veteran's ability to work.  As 
noted above, evaluation of the same disability under various 
diagnoses is a violation of the prohibition against 
pyramiding as set forth in 38 C.F.R. § 4.14.

More important, while Dr. R.M. opined that it was "felt to 
be as possible as not that an increase in headache frequency 
could be related to an underlying anxiety neurosis, but I 
would defer to the psychiatric examiner as to whether or not 
the patient's anxiety neurosis has, in fact, been exacerbated 
over the last year", as described in detail above, the 
recent psychiatric examiner concluded that the veteran's 
anxiety neurosis had not been exacerbated in the last year 
and was, in fact, in remission.  Thus, without clinical 
findings of an exacerbation of the service-connected anxiety 
neurosis, there is simply no basis on which to demonstrate an 
increase in the veteran's headaches frequency related to the 
service-connected psychiatric disorder.
 
The veteran has asserted that his anxiety neurosis with 
headaches interferes with his ability to engage in and 
maintain gainful employment.  The Board notes, however, that 
he has presented no evidence to support this contention.  In 
fact, the record does not establish that he is currently not 
working due to service-connected anxiety neurosis with 
headaches symptoms.  The information received from the SSA 
indicates that he was awarded disability benefits due to his 
non-service-connected mood disorder.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9400, 
effective November 7, 1996, and even considering the criteria 
of 38 C.F.R. § 4.7, the preponderance of the evidence is 
against a rating in excess of 30 percent for anxiety neurosis 
with headaches.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b) (old and new version).

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).

In this regard, there is no evidence that anxiety neurosis 
with headaches markedly interferes with employment or has 
required frequent inpatient care.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).  No basis exists upon which to predicate 
assignment of an increased evaluation on an extraschedular 
basis.

The Board recognizes that the veteran was found totally 
disabled by the Social Security Administration due to a non-
service-connected mood disorder and found eligible for 
disability benefits from April 1997.  However, VA is not 
bound by the SSA determination, and the criteria used by VA 
to evaluate and award disability ratings differ greatly from 
the criteria used by the SSA to make disability 
determinations.

ORDER

A rating in excess of 30 percent for anxiety neurosis with 
headaches is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

